Exhibit 10.1

SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Second
Amendment”), dated as of October 31, 2007 and effective as of the Effective Date
(as hereinafter defined), is made and entered into among WYNN LAS VEGAS, LLC, a
Nevada limited liability company (the “Borrower”), the Wynn Amendment Parties
(as hereinafter defined) and DEUTSCHE BANK TRUST COMPANY AMERICAS, as
administrative agent (in such capacity, the “Administrative Agent”) on behalf of
the Lenders (as hereinafter defined).

RECITALS

A. The Borrower and the Administrative Agent are parties to that certain Amended
and Restated Credit Agreement, dated as of August 15, 2006 (as amended by that
certain First Amendment to Amended and Restated Credit Agreement, dated as of
April 9, 2007, the “Credit Agreement”), among the Borrower, Deutsche Bank Trust
Company Americas, as Administrative Agent, issuing lender and swing line lender,
Deutsche Bank Securities Inc., as lead arranger and joint book running manager,
Banc of America Securities LLC, as lead arranger and joint book running manager,
Bank of America, N.A., as syndication agent, Bear, Stearns & Co. Inc., as
arranger and joint book running manager, Bear Stearns Corporate Lending Inc., as
joint documentation agent, J.P. Morgan Securities Inc., as arranger and joint
book running manager, JPMorgan Chase Bank, N.A., as joint documentation agent,
SG Americas Securities, LLC, as arranger and joint book running manager, Societe
Generale, as joint documentation agent, Bank of Scotland, as managing agent, HSH
Nordbank AG, as managing agent, the Royal Bank of Scotland PLC, as managing
agent, Wachovia Bank, as managing agent, and the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”).

B. In connection with the Credit Agreement, each of Wynn Las Vegas Capital
Corp., a Nevada corporation (“Capital Corp.”), Wynn Show Performers, LLC, a
Nevada limited liability company (“Show Performers”), Wynn Golf, LLC, a Nevada
limited liability company (“Wynn Golf”), Wynn Sunrise, LLC, a Nevada limited
liability company (“Wynn Sunrise”), World Travel, LLC, a Nevada limited
liability company (“World Travel”), Kevyn, LLC, a Nevada limited liability
company (“Kevyn”), Las Vegas Jet, LLC, a Nevada limited liability company (“Las
Vegas Jet”), Wynn Resorts Holdings, LLC, a Nevada limited liability company
(“Wynn Resorts Holdings”), and Wynn Completion Guarantor, LLC, a Nevada limited
liability company (“Completion Guarantor” and together with Capital Corp., Show
Performers, Wynn Golf, Wynn Sunrise, World Travel, Kevyn, Las Vegas Jet and Wynn
Resorts Holdings, the “Wynn Amendment Parties”), have executed certain Loan
Documents (as defined in the Credit Agreement).



--------------------------------------------------------------------------------

C. The Borrower has requested that the Lenders agree, subject to the conditions
and on the terms set forth in this Second Amendment, to amend certain provisions
of the Credit Agreement and certain other Loan Documents in order to, among
other things, permit the Borrower and Capital Corp. to issue additional 2014
Notes (as defined in the Credit Agreement) under the 2014 Notes Indenture (as
defined in the Credit Agreement) in a principal amount up to $500,000,000.

D. The Lenders are willing to agree to such amendments, subject to the
conditions and on the terms set forth below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Borrower, the Administrative Agent on
behalf of the Lenders and the Wynn Amendment Parties agree as follows:

1. Definitions. Except as otherwise expressly provided herein, capitalized terms
used in this Second Amendment shall have the meanings given in the Credit
Agreement and the rules of interpretation set forth in the Credit Agreement
shall apply to this Second Amendment.

2. Amendments.

(a) The Borrower and Capital Corp. shall be entitled, subject to the conditions
set forth in Section 2(b) below, to issue up to an additional $500,000,000 in
principal amount of 2014 Notes (the “Additional 2014 Notes”) secured by the
Collateral (other than the Bank Separate Collateral (as defined in the
Intercreditor Agreement)) and, in furtherance of the foregoing,
Section 7.2(f)(ii) of the Credit Agreement is amended by replacing the number
“$1,300,000,000” with a number equal to the sum of $1,300,000,000 plus the
principal amount of Additional 2014 Notes actually issued by the Borrower and
Capital Corp., which principal amount shall not exceed $500,000,000.

(b) The Additional 2014 Notes may only be issued once and the Borrower and
Capital Corp. shall not issue the Additional 2014 Notes unless each of the
following conditions shall have been satisfied (or waived):

(i) no Event of Default shall have occurred and be continuing immediately prior
to the issuance of the Additional 2014 Notes or could reasonably be expected to
result therefrom;

(ii) each of the Borrower Mortgage, Wynn Golf Mortgage and Wynn Sunrise Mortgage
(each as defined in the Credit Agreement and collectively, the “Wynn Mortgages”)
shall have been amended (and the Lenders direct the Administrative Agent to
enter into such amendments) (A) by replacing the term “$2,425,000,000” where it
appears in such Wynn Mortgages with a number equal to the sum of $2,425,000,000
plus the principal amount of Additional 2014 Notes actually issued by the
Borrower and Capital Corp. and (B) as the Administrative Agent otherwise
determines is necessary or appropriate in order to (I) maintain the security
interest of the Administrative Agent, the Lenders or the Collateral Agent in the
Collateral, (II) cause or ensure that

 

2



--------------------------------------------------------------------------------

the obligations of the Borrower and the Wynn Amendment Parties with respect to
the Additional 2014 Notes are secured by the Collateral (other than the Bank
Separate Collateral (as defined in the Intercreditor Agreement)) and (III)
otherwise effectuate the transactions or other amendments contemplated hereby,
and, in each case, such amendment or amendments will be recorded in the
appropriate real property records of the State of Nevada;

(iii) concurrently with the recordation of the documents described in
Section 2(b)(ii), the Borrower and the applicable Wynn Amendment Parties shall
have obtained and delivered to the Administrative Agent appropriate endorsements
or supplements to the Title Policy with respect to the Wynn Mortgages (the
“Existing Title Policy”), or a commitment to issue such endorsements or
supplements, in each case in form and substance reasonably satisfactory to the
Administrative Agent (i) ensuring the Lenders that the amendments to the
applicable Wynn Mortgages made pursuant to Section 2(b)(ii) do not adversely
affect the Lenders’ title and extended coverage insurance contained in the
Existing Title Policy and (ii) increasing the insured amount of the Existing
Title Policy by the principal amount of Additional 2014 Notes actually issued by
the Borrower and Capital Corp.;

(iv) each of the Additional 2014 Notes Disbursement Agreement Amendment and the
Loan Document Amendments (in each case as defined below) shall have been
executed by all parties thereto and shall be in full force and effect;

(v) as of the issuance of the Additional 2014 Notes, the representations and
warranties contained in Section 6 of this Second Amendment shall be true and
correct in all material respects; and

(vi) on or prior to the issuance of the Additional 2014 Notes, the Borrower
shall have delivered to the Administrative Agent one or more legal opinions of
counsel to the Borrower and each of the Wynn Amendment Parties, in each case
with respect to such matters as the Administrative Agent may reasonably request
and in form and substance reasonably satisfactory to the Administrative Agent.

(c) Section 1.1 of the Credit Agreement is amended by inserting the following
new definition in appropriate alphabetical order:

“Additional 2014 Notes”: the Additional Notes (as such term is defined in the
2014 Notes Indenture).

(d) The definition of “2014 Notes” set forth in Section 1.1 of the Credit
Agreement is amended by inserting the parenthetical “(including any Additional
2014 Notes)” after the words “2014 Notes Indenture” in the second line thereof.

(e) Section 1.3(a) of the Credit Agreement is amended by inserting the words
“and the Additional 2014 Notes” immediately following the words “Senior
Unsecured Debt” where such words appear therein.

 

3



--------------------------------------------------------------------------------

(f) Section 6.2 of the Credit Agreement is amended by deleting subsection
(j) thereof in its entirety and replacing such subsection with the words
“[INTENTIONALLY OMITTED]”.

(g) Section 6.5 of the Credit Agreement is amended by deleting clause
(d) thereof in its entirety and replacing it with the following:

“(d) At all times maintain liability, casualty and other insurance (subject to
customary deductibles and retentions) with responsible insurance companies in
such amounts and against such risks as is commonly carried by responsible
companies engaged in similar businesses and owning similar assets in the general
areas in which the Borrower and the other Loan Parties operate and, in each
case, which is reasonably acceptable in all material respects to the
Administrative Agent (in consultation with the Insurance Advisor) from time to
time. In addition, the Borrower and each of the other Loan Parties shall obtain
such other or additional insurance (as to risks covered, policy amounts, policy
provisions or otherwise) as the Administrative Agent (in consultation with the
Insurance Advisor) may reasonably request from time to time; provided that such
insurance and such amounts are then commonly insured against with respect to
similar properties in Las Vegas, and are available on commercially reasonable
terms. Notwithstanding anything herein to the contrary, the insurance maintained
by the Borrower and the other Loan Parties pursuant to this Section 6.5(d) shall
include terrorism insurance and shall not include key-man life insurance;
provided that the Borrower and the Loan Parties shall not be required to
maintain terrorism insurance at any time, if any (and only for such time), that
such insurance is not available on any terms. All material insurance policies
shall provide that no cancellation thereof shall be effective until at least 30
days after receipt by the Administrative Agent of written notice thereof. The
Administrative Agent shall be named as an additional insured on all material
liability insurance policies of the Borrower and each of the Loan Parties (other
than directors and officers liability insurance) and the Collateral Agent shall
be named as loss payee on all material property insurance policies of each such
person.”

(h) Section 6.5(e) is amended by deleting clauses (ii) and (iii) thereof in
their entirety and replacing them with the following:

“(ii) forthwith, notice of any cancellation or non-renewal of any material
insurance policy of any Loan Party or any material change in coverage of any
Loan Party and”.

 

4



--------------------------------------------------------------------------------

(i) Section 7.10(i) of the Credit Agreement is amended by inserting the
parenthetical “(including any exchange notes issued in exchange for Additional
2014 Notes)” immediately before the semicolon in such section.

(j) Section 8 of the Credit Agreement is amended by deleting subsection
(k) thereof in its entirety and replacing such subsection with the words
“[INTENTIONALLY OMITTED]”.

3. Disbursement Agreement Amendment. The Administrative Agent is hereby directed
on behalf of the Lenders to execute and enter into, and to direct the
Disbursement Agent to execute and enter into, on the Effective Date, an
amendment to the Disbursement Agreement (the “Effective Date Disbursement
Agreement Amendment”) in order to effectuate the transactions or other
amendments contemplated hereby, including amending applicable insurance
requirements under the Disbursement Agreement in a manner consistent with the
amendments set forth in Sections 2(g) and 2(h) above.

4. Additional 2014 Notes Disbursement Agreement Amendment. The Administrative
Agent is hereby directed on behalf of the Lenders to execute and enter into, and
to direct the Disbursement Agent to execute and enter into, on the date on which
the Additional 2014 Notes are issued, an amendment to the Disbursement Agreement
(the “Additional 2014 Notes Disbursement Agreement Amendment”) in order to
(i) delete the words “, plus [(x)][(vii)] the amount of any Senior Unsecured
Debt (as defined in the Bank Credit Agreement) that could be incurred by the
Company pursuant to Section 7.2(n) of the Bank Credit Agreement at such time”,
that appear in the definition of “Available Funds” in Exhibit A thereto and
(ii) otherwise effectuate the transactions or other amendments contemplated
hereby.

5. Loan Document Amendments. The Administrative Agent is hereby directed on
behalf of the Lenders to execute and enter into, or to direct the Collateral
Agent to execute and enter into, as applicable, any amendments to the Loan
Documents (the “Loan Document Amendments”) as the Administrative Agent
determines are necessary or appropriate in order to (i) maintain the security
interest of the Administrative Agent, the Lenders or the Collateral Agent in the
Collateral, (ii) cause or ensure that the obligations of the Borrower and the
Wynn Amendment Parties with respect to the Additional 2014 Notes are secured by
the Collateral (other than the Bank Separate Collateral (as defined in the
Intercreditor Agreement)) and (iii) otherwise effectuate the transactions or
other amendments contemplated hereby.

6. Representations and Warranties. To induce the Lenders and the Administrative
Agent to agree to this Second Amendment, the Borrower represents to the
Administrative Agent and the Lenders that as of the date hereof and as of the
date of the issuance of the Additional 2014 Notes:

 

5



--------------------------------------------------------------------------------

(a) each of the Borrower and each of the Wynn Amendment Parties has all power
and authority to enter into this Second Amendment, the Effective Date
Disbursement Agreement Amendment, the Additional 2014 Notes Disbursement
Agreement Amendment and the Loan Document Amendments (collectively, the “Second
Amendment Documents”) to which it is a party and that have been entered into by
the Borrower or such Wynn Amendment Party as of the date this representation is
being made, and to carry out the transactions contemplated by, and to perform
its obligations under or in respect of, the Second Amendment Documents to which
it is a party;

(b) the execution and delivery of the Second Amendment Documents and the
performance of the obligations of the Borrower and each of the Wynn Amendment
Parties under or in respect of the Second Amendment Documents to which the
Borrower or any Wynn Amendment Party is a party and that have been entered into
by the Borrower or such Wynn Amendment Party as of the date this representation
is being made have been duly authorized by all necessary action on the part of
the Borrower and such Wynn Amendment Party;

(c) the execution and delivery of each of the Second Amendment Documents that
have been entered into by the Borrower or any of the Wynn Amendment Parties as
of the date this representation is being made and the performance of the
obligations of the Borrower and each of the Wynn Amendment Parties under or in
respect of such Second Amendment Documents to which any such entity is a party
do not and will not conflict with or violate (i) any provision of the articles
of incorporation or bylaws (or similar constituent documents) of the Borrower or
such Wynn Amendment Party, (ii) any Requirement of Law, (iii) any order,
judgment or decree of any court or other governmental agency binding on the
Borrower or any Wynn Amendment Party, or (iv) any indenture, agreement or
instrument to which the Borrower or any Wynn Amendment Party is a party or by
which the Borrower or any Wynn Amendment Party, or any property of any of them,
is bound, and do not and will not require any consent or approval of any Person;

(d) each of the Second Amendment Documents that have been entered into by the
Borrower or any of the Wynn Amendment Parties as of the date this representation
is being made has been duly executed and delivered by the Borrower or such Wynn
Amendment Party party thereto and the Credit Agreement and the other Loan
Documents, as amended by the Second Amendment Documents, are the legal, valid
and binding obligations of the Borrower and each of the Wynn Amendment Parties
party thereto, enforceable in accordance with their terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law);

(e) after giving effect to any of the Second Amendment Documents that have been
entered into by the Borrower or any of the Wynn Amendment Parties as of the date
this representation is being made, no event has occurred and is continuing or
will result from the execution and delivery of such Second Amendment Document
that would constitute a Default or an Event of Default;

(f) since the Amended and Restated Effective Date (as defined in the Credit
Agreement), no event has occurred that has resulted, or could reasonably be
expected to result, in a Material Adverse Effect; and

 

6



--------------------------------------------------------------------------------

(g) each of the representations and warranties made by the Borrower or any of
the Wynn Amendment Parties in or pursuant to the Loan Documents to which such
entity is a party shall be true and correct in all material respects on and as
of the date this representation is being made, except for representations and
warranties expressly stated to relate to a specific earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date.

7. Effectiveness of this Second Amendment. This Second Amendment shall be
effective only if and when signed by the Borrower, the Wynn Amendment Parties
and the Administrative Agent on behalf of the Lenders (such date, the “Effective
Date”).

8. Acknowledgments. By executing this Second Amendment, each of the Wynn
Amendment Parties (other than Wynn Resorts Holdings and Completion Guarantor)
(a) consents to the Second Amendment Documents and the issuance by the Borrower
and Capital Corp. of the Additional 2014 Notes, (b) acknowledges that
notwithstanding the execution and delivery of the Second Amendment Documents and
the issuance by the Borrower and Capital Corp. of the Additional 2014 Notes, the
obligations of each of the Wynn Amendment Parties under the Guarantee are not
impaired or affected (except as provided for in the Second Amendment Documents)
and the Guarantee continues in full force and effect and (c) affirms and
ratifies the Guarantee. By executing this Second Amendment, the Borrower and
each of the Wynn Amendment Parties (other than Completion Guarantor) consents to
the Second Amendment Documents and the issuance by the Borrower and Capital
Corp. of the Additional 2014 Notes, (b) acknowledges that notwithstanding the
execution and delivery of the Second Amendment Documents and the issuance by the
Borrower and Capital Corp. of the Additional 2014 Notes, the obligations of the
Borrower and each of the Wynn Amendment Parties under the Security Agreement are
not impaired or affected (except as provided for in the Second Amendment
Documents) and the Security Agreement continues in full force and effect and
(c) affirms and ratifies the Security Agreement. By executing this Second
Amendment, Completion Guarantor (a) consents to the Second Amendment Documents
and the issuance by the Borrower and Capital Corp. of the Additional 2014 Notes,
(b) acknowledges that notwithstanding the execution and delivery of the Second
Amendment Documents and the issuance by the Borrower and Capital Corp. of the
Additional 2014 Notes, the obligations of Completion Guarantor under the
Completion Guaranty are not impaired or affected (except as provided for in the
Second Amendment Documents) and the Completion Guaranty continues in full force
and effect and (c) affirms and ratifies the Completion Guaranty.

9. Miscellaneous. THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE CONFLICT OF LAW RULES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW). This Second Amendment may be executed in
one or more counterparts and when signed by all of the parties listed below
shall constitute a single binding agreement. Delivery of an executed counterpart
hereof by facsimile

 

7



--------------------------------------------------------------------------------

transmission shall be effective as delivery of a manually executed counterpart.
Except as amended hereby and the other Second Amendment Documents, all of the
provisions of the Credit Agreement and the other Loan Documents shall remain in
full force and effect except that each reference to the “Credit Agreement”, or
words of like import in any Loan Document, shall mean and be a reference to the
Credit Agreement as amended hereby. This Second Amendment shall be deemed a
“Loan Document” as defined in the Credit Agreement. Section 10.12 of the Credit
Agreement shall apply to this Second Amendment and all past and future
amendments to the Credit Agreement and other Loan Documents as if expressly set
forth therein.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Second Amendment to be duly
executed by their officers or officers of their sole ultimate members thereunto
duly authorized as of the day and year first above written, to be effective as
of the Effective Date.

 

WYNN LAS VEGAS, LLC,     WYNN GOLF, LLC, a Nevada limited liability company    
a Nevada limited liability company By:  

Wynn Resorts Holdings, LLC,

a Nevada limited liability company,

its sole member

    By:  

Wynn Las Vegas, LLC,

a Nevada limited liability company,

its sole member

  By:  

Wynn Resorts, Limited,

a Nevada corporation,

its sole member

      By:  

Wynn Resorts Holdings, LLC,

a Nevada limited liability company,

its sole member

    By:   /s/ Marc D. Schorr         By:   Wynn Resorts, Limited, a Nevada    
Name:   Marc D. Schorr           corporation, its sole member     Title:   Chief
Operating Officer                           By:   /s/ Marc D. Schorr            
    Name:   Marc D. Schorr                 Title:   Chief Operating Officer

 

WYNN SUNRISE, LLC,     WORLD TRAVEL, LLC, a Nevada limited liability company    
a Nevada limited liability company By:  

Wynn Las Vegas, LLC,

a Nevada limited liability company,

its sole member

    By:  

Wynn Las Vegas, LLC,

a Nevada limited liability company,

its sole member

  By:  

Wynn Resorts Holdings, LLC,

a Nevada limited liability company,

its sole member

      By:  

Wynn Resorts Holdings, LLC,

a Nevada limited liability company,

its sole member

    By:  

Wynn Resorts, Limited,

a Nevada corporation,

its sole member

        By:  

Wynn Resorts, Limited,

a Nevada corporation,

its sole member

      By:   /s/ Marc D. Schorr           By:   /s/ Marc D. Schorr       Name:  
Marc D. Schorr           Name:   Marc D. Schorr       Title:   Chief Operating
Officer           Title:   Chief Operating Officer

 

9



--------------------------------------------------------------------------------

LAS VEGAS JET, LLC,     WYNN SHOW PERFORMERS, LLC a Nevada limited liability
company     a Nevada limited liability company By:  

Wynn Las Vegas, LLC,

a Nevada limited liability company,

its sole member

    By:    

Wynn Las Vegas, LLC,

a Nevada limited liability company,

its sole member

  By:  

Wynn Resorts Holdings, LLC,

a Nevada limited liability company,

its sole member

        By:  

Wynn Resorts Holdings, LLC,

a Nevada limited liability company,

its sole member

    By:  

Wynn Resorts, Limited,

a Nevada corporation,

its sole member

          By:  

Wynn Resorts, Limited,

a Nevada corporation,

its sole member

      By:   /s/ Marc D. Schorr             By:   /s/ Marc D. Schorr       Name:
  Marc D. Schorr             Name:   Marc D. Schorr       Title:   Chief
Operating Officer             Title:   Chief Operating Officer

 

KEVYN, LLC,     WYNN LAS VEGAS CAPITAL CORP., a Nevada limited liability company
    a Nevada corporation By:   Wynn Las Vegas, LLC,     By:     /s/ Marc D.
Schorr   a Nevada limited liability company,     Name:     Marc D. Schorr   its
sole member     Title:     Chief Operating Officer   By:  

Wynn Resorts Holdings, LLC,

a Nevada limited liability company,

its sole member

                  By:  

Wynn Resorts, Limited,

a Nevada corporation,

its sole member

                    By:   /s/ Marc D. Schorr                     Name:   Marc D.
Schorr                     Title:   Chief Operating Officer              

 

10



--------------------------------------------------------------------------------

WYNN RESORTS HOLDINGS, LLC, a Nevada limited liability company, By:  

Wynn Resorts, Limited,

a Nevada corporation,

its sole member

  By:   /s/ Marc D. Schorr   Name:   Marc D. Schorr   Title:   Chief Operating
Officer

 

WYNN COMPLETION GUARANTOR, LLC, a Nevada limited liability company By:  

Wynn Las Vegas, LLC,

a Nevada limited liability company,

its control manager

  By:  

Wynn Resorts Holdings, LLC,

a Nevada limited liability company,

its sole member

    By:  

Wynn Resorts, Limited,

a Nevada corporation,

its sole member

      By:   /s/ Marc D. Schorr       Name:   Marc D. Schorr       Title:   Chief
Operating Officer

 

11



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY

AMERICAS, as Administrative Agent on

behalf of the Lenders

By:   /s/ Mary Kay Coyle Name:   Mary Kay Coyle Title:   Managing Director By:  
/s/ JT Coe Name:   JT Coe Title:   Managing Director

 

12